Citation Nr: 1755659	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-20 083	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a left wrist fracture (left wrist disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran had active service with the United States Army from March 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Because the Veteran lives overseas, the RO in Pittsburgh, Pennsylvania, has jurisdiction in this appeal.

In June 2013 and September 2016, the Board remanded the appeal for additional development.  While the appeal was in remand status the RO in a February 2016 rating decision, after finding clear and unmistakable error, granted the Veteran's left wrist disability a 10 percent rating effective from March 7, 2006.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's left wrist disability is not manifested by ankylosis or neurological impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left wrist disability have not been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that his left wrist disability meets the criteria for a higher rating at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left wrist disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 10 percent rating is the maximum rating possible under Diagnostic Code 5215.  Therefore, the Board finds that the Veteran is only entitled to a higher rating if his left wrist disability is manifested by ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2017); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

However, the clinical records do not show a diagnosis of ankylosis.  In fact, the May 2017 VA examiner opined that he did not have ankylosis and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, as a lay person the Board does not find that the Veteran has the required medical training to diagnose ankylosis.  See Davidson.  Furthermore, in the absence of ankylosis the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not have ankylosis of the left wrist.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (the provisions of 38 C.F.R. §§ 4.40 and 4.45, which relate to limitation of motion due to pain, are thus not applicable).  

In addition, the medical evidence shows that any neurological impairment is not related to the service-connected disability.  See May 2017 VA examination report.

In light of the foregoing, the Board thus finds that a rating in excess of 10 percent is not warranted for the Veteran's left wrist disability due to ankylosis at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Fenderson.


ORDER

A rating in excess of 10 percent for a left wrist disability is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


